Citation Nr: 0942182	
Decision Date: 11/05/09    Archive Date: 11/12/09

DOCKET NO.  07-17 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for residuals of a back 
injury.

2.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
residuals of an injury to the right side of the chest claimed 
as a rib fracture.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel




INTRODUCTION

The Veteran had honorable active duty service from January 
1944 to May 1946.  His discharge from a period of active duty 
service from June 1948 to September 1950 was determined to be 
under dishonorable conditions.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The Veteran had also perfected a claim of entitlement to 
service connection for residuals of a head injury.  In May 
2007, he withdrew this claim.  The issue is no longer in 
appellate status.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.  


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) (See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107) and its 
implementing regulations (38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)) include an enhanced duty on the part of the 
VA to notify a claimant of the information and evidence 
needed to substantiate a claim, as well as the duty to notify 
him what evidence will be obtained by whom.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of the VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claims on appeal has not been accomplished.

A Report of Contact dated in March 1988 indicates that the 
Veteran is in receipt of payments from the Social Security 
Administration.  Furthermore, an October 1986 document from 
Social Security indicates that the Veteran was seeking 
disability benefits.  While Social Security Administration 
records are not controlling for VA determinations, they may 
be "pertinent" to VA claims.  See Murincsak v. Derwinski, 2 
Vet. App. 363 (1992); Collier v. Derwinski, 1 Vet. App. 412 
(1991).  Hence, when the VA is put on notice of the existence 
of Social Security records, as here, it must seek to obtain 
those records before proceeding with the appeal.  See 
Murincsak; also, Lind v. Principi, 3 Vet. App. 493, 494 
(1992).  Thus, the Board finds that the AMC/RO should obtain 
and associate with the claims folder a copy of the Social 
Security Administration decision awarding the veteran 
disability benefits, together with all medical records 
underlying that determination, following the current 
procedures prescribed in 38 C.F.R. § 3.159(c) with respect to 
requesting records from Federal facilities.  This requirement 
to try and obtain these records is increased due to the fact 
that VA was unable to produce VA records from 1984 to 1998 
and there is a chance that at least some of these records 
could be included in the Social Security Administration file 
for the Veteran.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The AMC/RO should obtain from the 
Social Security Administration a copy of 
the decision awarding the veteran 
disability benefits, together with all 
medical records underlying that 
determination.  In requesting these 
records, the AMC/RO should follow the 
current procedures of 38 C.F.R. § 3.159(c) 
with respect to requesting records from 
Federal facilities.  All records/responses 
received should be associated with the 
claims folder.

2.  If any records sought are not 
obtained, the AMC/RO should notify the 
appellant and his representative of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.

3.  To help avoid future remand, the 
AMC/RO must ensure that all requested 
action has been accomplished (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  After completing the requested action, 
and any additional notification and/or 
development deemed warranted, the AMC/RO 
should readjudicate the claims on appeal 
in light of all pertinent evidence and 
legal authority.  If such action does not 
resolve the claims, a Supplemental 
Statement of the Case should be issued to 
the Veteran and his representative.  An 
appropriate period of time should be 
allowed for response.  Thereafter, the 
claim should be returned to the Board for 
further appellate review, if in order.  

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

